DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the tensioning element" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tattam et al. (U.S. Pub. No. 20100301057) in view of Mayer (U.S. Pub. No. 20110248038).
Regarding Claim 1, Tattam et al. discloses pallet container for the transport of temperature-sensitive products (figure 2a), which pallet container comprises at least one side part (figure 4), one bottom part (Figure 4), one top part (Figure 4) and one lid part (figure 4), and wherein the at least one side part, the bottom part and the top part comprise a common stop rim portion (figure 4), against which stop rim portion the lid part comes to rest partially or fully circumferentially, characterized in that the pallet container comprises at least one edge protection element 32 (figure 5b) in order to distribute a load applied by a tensioning element (functional language).  Tattam et al. does not disclose each side part having at least one vacuum insulation panel disposed therein.  However, Mayer, which also is a temperature sensitive container, teaches at least one vacuum insulation panel (paragraph 42).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tattam et al. to include at least one vacuum insulation panel and a tensioning member, as taught by Mayer, in order to have a highly efficient way of maintaining temperature (more efficient than regular foam insulation).
Regarding Claim 2, Tattam et al. discloses the stop rim portion comprises a projecting fold with an inner rim portion against which an outer rim portion of the lid part comes to rest in the closed state of the pallet container (figure 4).
Regarding Claim 3, Tattam et al. discloses the side part, the bottom part, the top part and the lid part each comprise an outer cardboard layer and an inner cardboard 
Regarding Claim 4, Tattam et al. discloses the edge protection element comes to rest loosely against the outer cardboard layer or is firmly connected to the outer cardboard layer (figure 5b).
Regarding Claim 5, Tattam et al. discloses the inner cardboard layer of the lid part includes the outer rim portion (Figure 5b).
Regarding Claim 6, Tattam et al. discloses the outer rim portion on the lid part is formed by an edge running continuously over three sides with an inwardly offset partial portion (Figure 5b).
Regarding Claim 7, Tattam et al. discloses the inner cardboard layer comprises receiving elements for refrigeration elements (Figure 5d).
Regarding Claim 8, Tattam et al. discloses the edge protection element is made of cardboard or plastic (paragraph 41).
Regarding Claim 10, Tattam et al. discloses three unitary or separate side parts being disposed adjacent to one another (Figure 5b).
Regarding Claim 11, Tattam et al. discloses the edge protection element has a length corresponding to a side length of the pallet container (Figure 5b).
Regarding Claim 12, Tattam et al. discloses the edge protection element is configured in one piece or in multiple pieces (Figure 5b), and wherein the edge protection element completely encloses at least one side of the pallet container (Figure 5b).
Regarding Claim 13, Tattam et al. discloses the edge protection element includes two portions being arranged at right angles to one another (Figure 2a).
Regarding Claim 14, Tattam et al. discloses the two portions being arranged at right angles to one another have a width in the range from 3 cm to 15 cm (paragraph 41).
Regarding Claim 15, Tattam et al. discloses the edge protection member is cut at least one end portion at an angle in the range of 15 degrees to 100 degrees with respect to a longitudinal axis of the edge protection member (Figure 2a).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tattam et al. (U.S. Pub. No. 20100301057) in view of Mayer (U.S. Pub. No. 20110248038) and Bryant et al. (U.S. Pub. No. 20180334105).
Regarding Claim 9, Tattam et al. and Mayer teaches all the limitations substantially as claimed except for a tensioning element is a length-adjustable tensioning belt or an elastic strap.  However, Bryant et al. teaches a tensioning element is a length-adjustable tensioning belt or an elastic strap (paragraph 12).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tattam et al. and Myer to include a tensioning belt or elastic strap, as taught by Bryant et al., in order to allow for a tighter attachment to the pallet container.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims .
Response to Arguments
Applicant's arguments filed 2/5/21 have been fully considered but they are not persuasive.  Applicant argues that it would not be obvious to use the vacuum insulation panels of Mayer with the container of Tattam et al. However, Mayer and Tattam et al. are both insulated containers and it would be obvious to replace a foam insulator with a vacuum insulator since vacuum panels are more efficient than foam insulated panels.
Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J VOLZ/Examiner, Art Unit 3733